Name: 2009/376/EC: Commission Decision of 8 May 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2009) 3442) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Europe
 Date Published: 2009-05-09

 9.5.2009 EN Official Journal of the European Union L 116/58 COMMISSION DECISION of 8 May 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2009) 3442) (Text with EEA relevance) (2009/376/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 (3) and (EC) No 853/2004 (4) of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them are only to be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) Decision 2007/716/EC has been amended by Commission Decisions 2008/290/EC (5), 2008/330/EC (6), 2008/552/EC (7), 2008/678/EC (8) 2008/828/EC (9) and 2009/31/EC (10). (3) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (4) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. (3) OJ L 139, 30.4.2004, p. 1; corrected by OJ L 226, 25.6.2004, p. 3. (4) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. (5) OJ L 96, 9.4.2008, p. 35. (6) OJ L 114, 26.4.2008, p. 94. (7) OJ L 178, 5.7.2008, p. 43. (8) OJ L 221, 19.8.2008, p. 32. (9) OJ L 294, 1.11.2008, p. 11. (10) OJ L 11, 16.1.2009, p. 84. ANNEX The Annex to Decision 2007/716/EC is amended as follows: 1. The following entries for meat processing establishments are deleted: No Veterinary No Name of establishment Town/street or village/region 10. BG 0201027 KEI DZHI  OOD s. Rusokastro, obsht. Kameno 20. BG 0401025 Elenski maystori  EOOD gr. Elena ul. Treti mart  15 21. BG 0501002 M.P.Manolov  OOD gr. Dunavtzi 42. BG 1201007 Montkom  OOD gr. Berkovitsa ul. Kazanite  1 43. BG 1201010 MITI  OOD gr. Lom kv. Mladenovo ul. Voyvodina bahcha  45. BG 1301010 Orion-2001  OOD s. Varvara obsht. Pazardzhik 49. BG 1601007 ET Salvi-Vasil Salchev  s. Malak Chardak obl. Plovdiv 50. BG 1601014 Bratya Kartevi  OOD s. Benkovski obsht. Maritsa obl. Plovdivska 52. BG 1601016 EOOD Karmes  gr. Plovdiv kv. Komatevo 56. BG 1801008 Nikola Nikolov-95  EOOD gr. Ruse ul. Izgrev  10 60. BG 1901002 Bartol  AD s. Sratsimir obl. Silistra 68. BG 2001017 VZHK-N.Zagora  EOOD gr. Nova Zagora m-st Chelindera 77. BG 2501006 Parvi dolap  OOD s. Razboyna kv. 1 obsht. Targovishte 98. BG 0402005 ET KARO-2-Ivelin Karapanchev  s. Balvan obsht. V. Tarnovo 103. BG 0602003 EOOD Dani 1  gr. Vratsa Industrialna zona-ZFK 105. BG 0602005 Feniks-Grup  OOD gr. Vratsa ul. Ilinden  5 106. BG 0602007 Dimitar Parvanov  EOOD s. Malorad 109. BG 0702008 Gepard  OOD s. Lesicharka obsht. Gabrovo 122. BG 2002004 OOD Makrokom  gr. Sliven kv. Industrialen 125. BG 2202019 Profit konsult  OOD gr. Sofia zh. k. Tolstoy  bl.14-15-Hali Telman  135. BG 2602004 ET Zhivko Vasilev-Biseri  gr. Svilengrad UPI V 1994, kv. 173 146. BG 0405007 Deli-M  OOD s. Morava, obsht. Svishtov 148. BG 0405009 Trimeks-Dimitrov, Maksimov, Asaad  OOD gr. Veliko Tarnovo bul. Balgaria  29 vh. B 151. BG 0605016 ET Tsentral Komers  s. Moravitsa obsht. Mezdra 153. BG 0705005 OOD Trifo-1  gr. Sevlievo ul. Marmarcha  16 166. BG 1305020 EOOD GARO  gr. Pazardzhik Mestnost Zaykovi mandri  UPI HHV-239 174. BG 1505020 Lavena  OOD gr. Pleven Promishlena zona 175. BG 1605001 OOD Helios-2002  gr. Plovdiv kv. Belomorski  32A 176. BG 1605002 OOD Makeni  gr. Plovdiv zh.p.gara Filipovo 179. BG 1605046 AD Bonita  gr. Plovdiv ul. Brezovsko shose  176 180. BG 1605051 Astera M  OOD gr. Plovdiv ul. Brezovsko shose  32 187. BG 2205033 OOD Key Treyd  gr. Sofia ul. Gen. Stoletov  75 188. BG 2205053 Eleonora 44  EOOD gr. Sofia ul. Vrania  51 191. BG 2205081 Edrina  EOOD gr. Sofia, ul. Spravedlivost  69 193. BG 2205084 EOOD Vini-M  gr. Sofia, obsht. Ovcha kupel ul. 674  79 194. BG 2205085 ET Milena Komers-Ivaylo Takev  gr. Novi Iskar kv. Kumaritsa ul. Kitka  1A 197. BG 2305010 D i M grup  OOD gr. Samokov, ul. Makedonia  78 211. BG 0204010 ET KEMB-Tarpanovi  s. Veselie, obsht. Primorsko 227. BG 0404015 ET Valmes-Valia Fidina  s. Lesicheri 230. BG 0404020 Mesokombinat-Svihtov  EOOD gr. Svishtov ul. 33-ti svishtovski polk  91 240. BG 0604008 ET A A-92-Alyosha Alipiev  gr. Vratsa, ul. Vezhen  4 269. BG 1404003 Prim  OOD gr. Pernik ul. Struma  1 272. BG 1504003 Mikroart-7-Bonov, Haralanova, Petkov i sie  SD gr. Belene 285. BG 1604021 DIYA-93  OOD gr. Hisar ul. Nikola Vaptsarov  15 286. BG 1604022 Mesokombinat Karlovo  AD gr. Karlovo ul. Balabanov most  1 287. BG 1604023 Askon  AD gr. Asenovgrad ul. Nikola Krastev  75 288. BG 1604026 ET Rankar-Rangel Karachanov  s. Kalekovets ul. Tsar Ivan Asen II  26 290. BG 1604033 OOD Zornitsa 90  gr. Plovdiv ul. Brezovsko shose  176 291. BG 1604036 EOOD Robaka  gr. Sopot Mestnost Bozali  obl. Plovdiv 293. BG 1604040 ET Argilashki-Mikron  gr. Saedinenie ul. Nayden Gerov  10 294. BG 1604041 Bis 98  OOD gr. Asenovgrad obsht. Asenovgrad PZ Sever  296. BG 1604043 Mesokombinat-Asenovgrad  OOD gr. Asenovgrad ul. Knyaz Boris I  43 300. BG 1804001 Normeks  OOD gr. Ruse bul. Tutrakan  44 305. BG 1804020 SD Alfa Flesh  gr. Ruse bul. Tutrakan  48 307. BG 1904001 Olivia  OOD gr. Silistra ul. 7-mi septemvri  6 327. BG 2204063 Maleventum  EOOD gr. Sofia ul. Rezbarska  7 328. BG 2204066 ET Tomi-Reneta Tsekova  gr. Sofia zh. k. Ilientsi ul. Grozen  15 A 347. Ã G 2404026 Selena  OOD s. Kaloyanovets obsht. St. Zagora 348. BG 2404027 Nanyuk Interneshanal  OOD s. Kolarovo 356. BG 2604002 Burdenis-93  OOD gr. Svilengrad ul. 23-ti septemvri  73 370. BG 2704004 ET Boris Peev-taksi  s. Imrenchevo obsht. V. Preslav 377. BG 0618002 SD Arabika  gr. Vratsa ul. Vihren  2 2. The following entries for milk processing establishments are deleted: No Veterinary No Name of establishment Town/street or village/region 4. BG 0212027 DZZD Mlechen svyat  s. Debelt obl. Burgas 9. BG 0812032 Roles-milk  OOD s. Kardam 15. BG 1512029 Lavena  OOD s. Dolni Dabnik obl. Pleven 20. BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 24. BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 25. BG 1612066 Lakti ko  OOD s. Bogdanitza 36. BG 2112013 Skorpion 21  OOD s. Zabardo obsht. Chepelare 38. BG 2112029 ET Karamfil Kasakliev  gr. Dospat 47. BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 52. BG 1612065 ET Bonitreks  s. Dolnoslav obsht. Asenovgrad 55. BG 2012043 Agroprodukt  OOD gr. Sliven kv. Industrialen 62. 0112003 ET Vekir  s. Godlevo 64. 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 66. 0212005 ET Dinadeks DN 76  gr. Burgas ul. Industrialna  1 68. 0212028 Vester  OOD s. Sigmen 69. 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 73. 0412003 Laktima  AD gr. Veliko Tarnovo ul. Magistralna  5 75. 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 77. 0612035 OOD Nivego  s. Chiren 78. 0612041 ET Ekoprodukt-Megiya-Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 79. 0612042 ET Mlechen puls-95-Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  90. 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 97. 1212022 Milkkomm  EOOD gr. Lom ul. Al.Stamboliyski  149 98. 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 106. 1512006 Mandra  OOD s. Obnova obsht. Levski 107. 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr. Botev  14 108. 1512010 ET Militsa Lazarova-90  gr. Slavyanovo ul. Asen Zlatarev  2 111. 1612024 SD Kostovi-EMK  gr. Saedinenie ul. L. Karavelov  5 112. 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  122. 1712018 Imdo  OOD s. Lipnik Stopanski dvor 124. 1712032 Trio-milk  OOD s. Kichenitsa 126. 1712039 Stil-EA  EOOD s. Dyankovo 127. 1712040 ET Meri-Ahmed Chakar  s. Ezerche 130. 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 133. 1812009 Lakten  OOD gr. Vetovo ul. Slivnitsa  137. 2012007 Deltalakt  OOD s. Stoil voyvoda 141. 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  146. 2112002 RTSNPO  gr. Smolyan ul. Nevyastata  25 147. 2112003 Milk-inzhenering  OOD gr. Smolyan ul. Chervena skala  21 154. 2112027 Keri  OOD s. Borino, obsht. Borino 161. 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 173. 2412038 Elit Milk 2000  OOD s. Mirovo obsht. Br. Daskalovi 180. 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 189. 2712009 Ekselans  OOD s. Todor Ikonomovo obsht. Kaolinovo 191. 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 194. 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 199. BG 0318015 Milteks-K.K.  EOOD gr. Varna ZPZ 204. BG 1618044 Valchev  OOD gr. Asenovgrad Mestnost Kuriata 